Mr. Justice Wolverton
delivered the opinion.
This case involves the question whether the secretary of state ought to be required to audit and allow and draw his warrant upon the treasurer for $221.50, the amount of a certain claim in favor of plaintiff which is for ruling and binding thirty-three volumes of assessment and tax rolls and ruling recapitulation sheets, at the instance and request of the secretary. *479He is authorized to incur the expense by section 2848, Hill’s Ann. Laws, which is as follows: “The secretary of state shall from time to time, as he may deem proper, cause to be printed blank assessment rolls and other forms for proceedings required by this chapter, and shall transmit the same, together with such instructions as he shall think useful, to the several county clerks in this state, who shall distribute the same to the assessors of their several counties.” The duty to examine and determine the claim and to draw his warrant therefor is imposed by section 2208, subdivision 7, discussed and construed in Shattuck v. Kincaid, 31 Or. 379 (49 Pac. 758), but the act required is one involving the exercise of discretion and judgment. He must satisfy himself touching the quality of the work and materials furnished, and determine upon the reasonableness of the charge, or whether in accord with the contract, if any. The writ of mandamus can therefore only require that he act in the premises, not direct how or to what effect he shall act, and is governed in all material concerns by the rules of law ascertained and applied in the case of Croasman v. Kincaid, 31 Or. 445 (49 Pac. 764), just decided, and the order will be the same here as in that case.
K.BVBRSBD.